—Judgment reversed on the law and new trial granted. Memorandum: Defendant was convicted following a bench trial of *972vehicular manslaughter in the second degree (Penal Law § 125.12 [2]), three counts of assault in the third degree (Penal Law § 120.00 [3]), and various Vehicle and Traffic Law offenses. Defendant, whose blood alcohol content was .15% over an hour after the accident, was traveling in the left westbound lane when he pulled around a vehicle traveling in front of him and then cut back into the left lane, where a vehicle was stopped with its brake lights and left directional signal on. Defendant hit the right rear of that vehicle, propelling it into the oncoming lanes of traffic, where it was hit by a van traveling eastbound. One occupant was killed, and three others were injured.
The verdict is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). County Court was entitled to credit the People’s evidence that defendant was intoxicated, was driving over the speed limit in slippery conditions, and failed to perceive the presence of the stopped vehicle. That evidence establishes that defendant engaged in blameworthy conduct creating a substantial and unjustifiable risk of death (see, People v Boutin, 75 NY2d 692, 696; People v Rennoldson, 117 AD2d 994).
The judgment must be reversed, however, because defendant’s waiver of a jury trial was ineffective. As conceded by the dissent, defendant’s initial waiver of a jury trial, purportedly made on December 10, 1997, at the outset of trial, was not effective because it was made neither “in open court” (CPL 320.10 [2]) nor in writing (see, NY Const, art I, § 2; CPL 320.10 [2]; see generally, People v Ahmed, 66 NY2d 307, 311, rearg denied 67 NY2d 647; People v Watkins, 233 AD2d 904; People v Zawistowski, 168 AD2d 950). Despite the invalidity of that waiver, defendant was tried without a jury, with proof being taken on December 10, 11 and 12, 1997. The court reserved decision, and proceedings resumed on December 19, 1997, solely for the purpose of receiving the court’s verdict. At that time the court indicated that it had neglected to obtain defendant’s written waiver of the right to a jury trial. Despite the lack of any new inquiry or warnings by the court, a written waiver was then signed by defendant and accepted by the court. It is unclear on this record whether defendant signed the written waiver “in open court” as required by article I, § 2 of the NY Constitution and CPL 320.10 (2) (see, People v McDaniel, 168 AD2d 926, 927-928; People v Davidson, 136 AD2d 66, 68, 70; see also, People v Perez, 213 AD2d 351, 352, lv denied 85 NY2d 978). The dissent nonetheless concludes that defendant has *973abandoned any argument with respect to where the written waiver was signed and, further, that defendant waived any objection to the posttrial procedure, including any challenge to the timing of the waiver.
In our view, a waiver analysis is inappropriate under the circumstances. The determinative fact is that the entire bench trial took place in the absence of a valid and effective written waiver by defendant of his right to a trial by jury, in violation of the Constitution and statute. The procedure that took place one week after trial did not cure that error. The court did not then advise defendant of his absolute right to a mistrial and a retrial before a jury, nor did the court then warn defendant of the consequences of his waiver (cf., People v Ahl, 243 AD2d 985, 986, lv denied 91 NY2d 868; People v Yousef, 236 AD2d 868, 869, lv denied 90 NY2d 866; People v Perez, supra, at 352). “That the State Constitution itself unequivocally demands that waiver of a jury trial be accompanied by a written instrument signed by the defendant in open court before the Trial Judge thus compels the conclusion that waiver must be accomplished in that manner” (People v Page, 88 NY2d 1, 9). The same necessarily must be said concerning the NY Constitution’s implication, and the statute’s express requirement, that the written waiver be executed “before trial” (CPL 320.10 [1]; see, NY Const, art I, § 2). “Such constitutional requirements are not lightly disregarded. To the contrary, express provisions of our Constitution should be vigilantly enforced and the rights they protect zealously guarded” (People v Page, supra, at 9-10).
In arguing that the posttrial waiver was valid, the People rely on cases in which the defendant signed the written waiver at an early stage of trial and otherwise in accordance with the constitutional and statutory requirements (see, People v Rodriguez, 186 AD2d 63, lv denied 81 NY2d 765; People v Jones, 178 AD2d 244, 245, lv denied 79 NY2d 1050; People v Satcher, 144 AD2d 992, lv denied 73 NY2d 896; People v Kravitz, 140 AD2d 972; People v Caldwell, 107 Misc 2d 62, 65-66). Those cases are distinguishable. It would be an intolerable relaxation of those requirements to uphold a written waiver made without inquiry or warnings one week after the close of proof, just prior to the rendering of the verdict. We thus conclude that the judgment must be reversed and a new trial granted.
All concur except Pigott, Jr., J., who dissents and votes to affirm in the following Memorandum.